Title: To Thomas Jefferson from Sylvanus Bourne, 5 December 1801
From: Bourne, Sylvanus
To: Jefferson, Thomas


          
            Sir.
            Consular Office of the U StatesAmsterdam Decr. 5h 1801
          
          I herewith transmit you these successive numbers to this date of the Leyden Gazette: It is difficult at this moment to add much to the contents of the public papers relative to the position of Europe which will ere long receive a more correct & decided modification by the Congress destined to meet at Amiens: we can only Collect from the tenor of many Official documents which have lately emanated from the Govts on each side of the Channell that a good understanding appears to exist between England & France on the great points of the modification alluded to & as we know not of any Power disposed or Capable of Counteracting their views in this regard—it is probable All matters will soon be definitively arranged & that with the Century will commence a new & important epoch in the political existence of Europe
          I fondly Entertain the hope that the establishment of peace in this part of the World will among its many pleasing consequences produce that of assuaging the spirit of party & discord which seems to have made such untoward progress in our Country & that a reciprocal desire of reconciliation nourished by a wise administration of the Govt. may tend to ensure to the American people all the blessings which can flow from a well regulated Society, Combined with the natural advantages we enjoy—
          
          I still anxiously wait to know the fate of my official situation & prospects as I have had many heavy misfortunes to struggle with in life & on what may be done in this regard will the future w[elfare] of an increasing family very materially depend—
          I have the honor to be with the greatest respect Yr Ob Sev
          
            S Bourne
          
          
            PS. I wait for a translation in french of the late adopted Constitution of this Country to transmit it to you—which as far as I am able to comprehend it, seems essentially defective in not having duly preserved that independence & seperation of the great powers of Govt Legislative Executive Judicial which in the U States are thought to be necessary to the preservation of liberty—
          
        